Case 2:20-cv-00030-JRG Document 43-1 Filed 06/26/20 Page 1 of 5 PageID #: 2808



                             IN THE UNITED STATES DISTRICT COURT
                              FOR THE EASTERN DISTRICT OF TEXAS
                                      MARSHALL DIVISION


HUAWEI TECHNOLOGIES CO. LTD.,

                    Plaintiff,

          v.

VERIZON COMMUNICATIONS, INC.,                   C.A. 2:20-cv-00030-JRG
VERIZON BUSINESS NETWORK
SERVICES, INC., VERIZON ENTERPRISE              JURY
SOLUTIONS, LLC, CELLCO
PARTNERSHIP D/B/A VERIZON
WIRELESS, INC., VERIZON DATA
SERVICES LLC, VERIZON BUSINESS
GLOBAL LLC, VERIZON SERVICES
CORP., AND VERIZON PATENT AND
LICENSING INC.

                    Defendants.


VERIZON BUSINESS NETWORK
SERVICES, INC., CELLCO PARTNERSHIP
D/B/A VERIZON WIRELESS, VERIZON
DATA SERVICES LLC, VERIZON
BUSINESS GLOBAL LLC, VERIZON
SERVICES CORP., AND VERIZON
PATENT AND LICENSING INC.

                    Counterclaim-Plaintiffs,

          v.

HUAWEI TECHNOLOGIES CO. LTD.,
HUAWEI TECHNOLOGIES USA, INC.,
AND FUTUREWEI TECHNOLOGIES INC.

                    Counterclaim-Defendants.




06890-00002/12193303.3
Case 2:20-cv-00030-JRG Document 43-1 Filed 06/26/20 Page 2 of 5 PageID #: 2809



                         [PROPOSED] ORDER REGARDING E-DISCOVERY

The Court ORDERS as follows:

          1. This order supplements all other discovery rules and orders. It streamlines

Electronically Stored Information (“ESI”) production to promote a “just, speedy, and

inexpensive determination” of this action, as required by Federal Rule of Civil Procedure

          2. This order may be modified in the court’s discretion or by agreement of the parties.

The parties shall jointly submit any proposed modifications within 30 days after the Federal Rule

of Civil Procedure 16 conference. If the parties cannot resolve their disagreements regarding

these modifications, the parties shall submit their competing proposals and a summary of their

dispute.

          3. A party’s meaningful compliance with this order and efforts to promote efficiency and

reduce costs will be considered in cost-shifting determinations.

          4. Absent a showing of good cause, general ESI production requests under Federal Rules

of Civil Procedure 34 and 45, or compliance with a mandatory disclosure requirement of this

Court, shall not include metadata. However, fields showing the date and time that the document

was sent and received, as well as the complete distribution list, shall generally be included in the

production if such fields exist.

          5. Absent agreement of the parties or further order of this court, the following parameters

shall apply to ESI production:

                    A. General Document Image Format. Each electronic document shall be

produced in single-page Tagged Image File Format (“TIFF”) format. TIFF files shall be single

page and shall be named with a unique production number followed by the appropriate file




06890-00002/12193303.3
Case 2:20-cv-00030-JRG Document 43-1 Filed 06/26/20 Page 3 of 5 PageID #: 2810



extension. Load files shall be provided to indicate the location and unitization of the TIFF files.

If a document is more than one page, the unitization of the document and any attachments and/or

affixed notes shall be maintained as they existed in the original document.

                    B. Text-Searchable Documents. No party has an obligation to make its

production text-searchable; however, if a party’s documents already exist in text-searchable

format independent of this litigation, or are converted to text-searchable format for use in this

litigation, including for use by the producing party’s counsel, then such documents shall be

produced in the same text-searchable format at no cost to the receiving party.

                    C. Footer. Each document image shall contain a footer with a sequentially

ascending production number.

                    D. Native Files. A party that receives a document produced in a format specified

above may make a reasonable request to receive the document in its native format, and upon

receipt of such a request, the producing party shall produce the document in its native format.

                    E. No Backup Restoration Required. Absent a showing of good cause, no party

need restore any form of media upon which backup data is maintained in a party’s normal or

allowed processes, including but not limited to backup tapes, disks, SAN, and other forms of

media, to comply with its discovery obligations in the present case.

                    F. Voicemail and Mobile Devices. Absent a showing of good cause, voicemails,

PDAs and mobile phones are deemed not reasonably accessible and need not be collected and

preserved.

          6. General ESI production requests under Federal Rules of Civil Procedure 34 and 45, or




06890-00002/12193303.3
Case 2:20-cv-00030-JRG Document 43-1 Filed 06/26/20 Page 4 of 5 PageID #: 2811



compliance with a mandatory disclosure order of this court, shall not include e-mail or other

forms of electronic correspondence (collectively “e-mail”). To obtain e-mail parties must

propound specific e-mail production requests.

          7. E-mail production requests shall be phased to occur timely after the parties have

exchanged initial disclosures, a specific listing of likely e-mail custodians, a specific

identification of the ten most significant listed e-mail custodians per Side1 in view of the pleaded

claims and defenses2, infringement contentions and accompanying documents pursuant to P.R. 3-

1 and 3-2, invalidity contentions and accompanying documents pursuant to P.R. 3-3 and 3-4, and

preliminary information relevant to damages. The exchange of this information shall occur at

the time required under the Federal Rules of Civil Procedure, Local Rules, or by order of the

court. The court may allow additional discovery upon a showing of good cause.

          8. E-mail production requests shall identify the custodian, search terms, and time frame.

The parties shall cooperate to identify the proper custodians, proper search terms, and proper

time frame. Each requesting party shall limit its e-mail production requests to a total of four

custodians per Side for all such requests. The parties may jointly agree to modify this limit

without the court’s leave. The court shall consider contested requests for additional or fewer

custodians per producing party, upon showing a distinct need based on the size, complexity, and

issues of this specific case.

          9. Each requesting party shall limit its e-mail production requests to a total of ten search

terms per custodian per Side. The parties may jointly agree to modify this limit without the

court’s leave. The court shall consider contested requests for additional or fewer search terms


1
   “Side” means a party or a group of parties with a common interest, either Huawei (together with all related
plaintiffs/counterclaim defendants) on the one hand or Verizon (together with all related defendants/counterclaim
plaintiffs) on the other.
2
   A “specific identification” requires a short description of why the custodian is believed to be significant.


06890-00002/12193303.3
Case 2:20-cv-00030-JRG Document 43-1 Filed 06/26/20 Page 5 of 5 PageID #: 2812



per custodian, upon showing a distinct need based on the size, complexity, and issues of this

specific case. The search terms shall be narrowly tailored to particular issues. Indiscriminate

terms, such as the producing company’s name or its product name, are inappropriate unless

combined with narrowing search criteria that sufficiently reduce the risk of overproduction. A

conjunctive combination of multiple words or phrases (e.g., “computer” and “system”) narrows

the search and shall count as a single search term. A disjunctive combination of multiple words

or phrases (e.g., “computer” or “system”) broadens the search, and thus each word or phrase

shall count as a separate search term unless they are variants of the same word. Use of

narrowing search criteria (e.g., “and,” “but not,” “w/x”) is encouraged to limit the production and

shall be considered when determining whether to shift costs for disproportionate discovery.

          10. Pursuant to Federal Rule of Evidence 502(d), the inadvertent production of a

privileged or work product protected ESI is not a waiver in the pending case or in any other

federal or state proceeding.

          11. The mere production of ESI in a litigation as part of a mass production shall not itself

constitute a waiver for any purpose.

          12. Except as expressly stated, nothing in this order affects the parties’ discovery

obligations under the Federal or Local Rules.




06890-00002/12193303.3
